Citation Nr: 0110067	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-03 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable initial evaluation for post-
traumatic stress disorder (PTSD). 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which implemented an April 1999 Board 
decision granting the veteran service connection for PTSD.  
The rating decision assigned a noncompensable evaluation, 
effective in May 1998. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's current symptoms of PTSD have been 
controlled by continuous medication. 


CONCLUSION OF LAW

The schedular criteria for an initial 10 percent evaluation 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the current noncompensable 
evaluation assigned for his PTSD does not adequately reflect 
the severity of that disability.  He contends that his PTSD 
results in depression, flashbacks and nightmares, and 
precludes employment.  Therefore, a favorable determination 
has been requested.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096.  
In this regard, VA examinations have been conducted, all 
indicated VA treatment records have been obtained, and the 
veteran has presented personal testimony.  The veteran has 
not identified any possible treatment records not in the 
claims file.  

Disability ratings in this case are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 
(2000).  The Board attempts to determine the extent to which 
the veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

The May 1999 rating decision appealed was the initial rating 
granting service connection for the disability at issue and 
assigning a noncompensable evaluation.  Therefore, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Under the provisions of the Rating Schedule, a zero percent 
evaluation is warranted when PTSD has been formally 
diagnosed, but the symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent evaluation for 
PTSD is warranted by occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or symptoms controlled by continuous 
medication.  A 30 percent evaluation for PTSD is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation  normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Higher 
evaluations are assignable for greater symptomatology.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

VA hospital and outpatient treatment records indicate that, 
in May 1998, the veteran was provided an Axis I diagnosis of 
polysubstance abuse, R/P PTSD.  He was referred to a PTSD 
clinic where he was assigned a social worker and a 
psychiatrist who would prescribe medication.  In June 1998, 
the veteran's case was closed due to his failure to keep 
appointments at the PTSD clinic.  

According to the report of a July 1998 VA psychiatric 
examination, the veteran reported being "on and off" 
employment due to bad knees, migraine headaches and heart 
problems.  He said that he had not worked for 3/4 of the 
previous 12 months.  He said that he could not hold a job, 
and that his last job was in 1997 as a day laborer.  He 
reported being depressed, suicidal, tense and worried for the 
previous twelve months.  He said that his only social life 
was being alone.  The veteran complained of cardiac problems, 
breaking up with his girlfriend, money problems, and said 
that he sometimes felt that the world owed him something.  
The veteran said that he did not avoid anything, but that 
certain things reminded him of Vietnam, such as helicopters 
and grass, the latter of which made him look for booby traps.  
He said that he could count all of his friends on one hand.  
The veteran said that he did not get along with other people 
and that although he could understand other people they could 
not understand him.  He said that he kept his emotions to 
himself.  The veteran said that for fun he drank.  He also 
reported the use of crack cocaine, beginning about ten years 
earlier.  He said that the stopped smoking marijuana in 1982.  

The veteran said that the had trouble falling and staying 
sleep.  He said that he had nightmares about Vietnam every 
six to eight weeks.  He also said that he was irritable and 
had difficulty concentrating.  He reported that he felt 
depressed and that in August 1997 his depression had become 
problematic and he attempted suicide.  He said that he had 
lost 20 pounds in the prior year.  It was noted that he was 
bothered by feelings of insecurity, inferiority and guilt 
about having served the United States.  He said that he 
sometimes felt tension and worry due to inability to pay his 
rent or buy food.  The veteran reported that he sometimes 
experienced auditory hallucinations.  The examination report 
provides specific findings of depression, sleep impairment 
and irritability, and a diagnosis of PTSD, criteria unmet.  

The veteran's treatment records indicate that in January 
1999, he was treated for cocaine-induced chest pains.  The 
impression was alcohol and cocaine dependence, and rule out 
PTSD.  A February 1999 hospitalization discharge note 
reported diagnoses of polysubstance abuse and depression.  He 
was provided Prozac on discharge.  A report of outpatient 
mental health initial evaluation conducted four days later 
resulted in Axis I diagnoses of substance induced mood 
disorder, cocaine dependence, alcohol dependence, and rule 
out dysthymic disorder.  In February 1999, he was also 
assessed with adjustment reaction, and cocaine and alcohol 
dependence.  In June 1999, the veteran was assessed with Axis 
I diagnoses of depressive disorder NOS, cocaine dependence 
and ETCH dependence.  That month the veteran's case was 
closed due to his failure to keep appointments.  In August  
1999, the veteran was hospitalized and diagnosed with 
cocaine-induced chest pain and cocaine abuse.  

In correspondence dated and received in September 1999, the 
veteran's aunt stated that the after his return from Vietnam 
the veteran was sad and appeared to still be fighting.  She 
noted that when his wife left him he could not get over it.  
She said that eventually he appeared to turn the fighting 
inward.  She observed that he was unable to live by himself.  

During a May 2000 videoconference hearing, before the 
undersigned Board member, the veteran testified that he took 
Prozac for his PTSD and depression.  He also testified that a 
doctor told him not to lift more than 10-15 pounds and this 
precluded employment.  He also explained his employment 
problems as being due to problems with authority figures.  
The veteran testified that he no longer went to the VA PTSD 
program because it was not beneficial to him.  He said that 
he was unable to afford private treatment.  The veteran said 
that his PTSD symptoms consisted of heightened startle 
response, depression and irritability, flashbacks of dead 
bodies and other events he witnessed during combat, and 
loneliness.  He said that if he watched a war movie it would 
increase the flashbacks.  The veteran said that the 
flashbacks generally occurred about two to three times a week 
and the nightmares generally occurred about once or twice a 
week and woke him up.  The veteran said that he took 
nitroglycerin through a patch and that this was also involved 
with his PTSD.  The veteran said that he had been prescribed 
Prozac for depression by a VA physician at the West Side VA 
Medical Center (VAMC).  The veteran said that he saw this 
physician every six months for a one-on-one session. 

The Board recognizes that the veteran has been provided 
Prozac by VA in conjunction with a diagnosis of depression.  
There is no indication that the Prozac was used to treat 
depression associated with his PTSD, as opposed to his 
various other psychiatric diagnoses.  However, the Board 
notes that it is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

The Board recognizes the various contentions by the veteran 
and his aunt, including that he has current symptoms of PTSD 
and that these symptoms render him unemployable.  As 
laypersons, the veteran and his aunt are not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As a result, the veteran's testimony that 
he is precluded from work due to his PTSD is not probative, 
particularly in light of the absence of any supporting 
employment or medical records.  Similarly, the testimony by 
the veteran and his aunt that his current psychiatric 
symptoms are due to PTSD is not probative, particularly in 
light of the medical evidence which associates his reported 
symptoms to non-service-connected psychiatric conditions 
other than PTSD.  


ORDER

An initial 10 percent evaluation for PTSD is granted, subject 
to the applicable laws and regulations governing the payment 
of monetary benefits.  



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

